PER CURIAM.
This is an appeal from a judgment entered upon a directed verdict in a negligence action brought against the appellee by the appellants. There was uncontradict-ed evidence presented at trial that Loretta Tower was injured when a two way, manually operated door at the entrance to appel-lee’s retail store malfunctioned and struck Mrs. Tower. Prior to the accident store employees had noticed that all of the store doors, manual and automatic, had been blowing back into the store by the wind. Immediately after the accident it was determined that the door which struck Mrs. Tower continued to malfunction. On these facts the jury could have found that the appellee had breached its duty to provide Mrs. Tower with a safe means of exit from the store. Shields v. Food Fair Stores of Florida, 106 So.2d 90 (Fla.3d DCA 1958); Gaffron v. Prudential Life Insurance Co., 238 Mo.App. 749, 187 S.W.2d 41 (1945).
Accordingly, the judgment of the trial court is reversed with directions for further proceedings consistent herewith.
DOWNEY, C. J., and ANSTEAD, J., concur.
MOORE, J., dissents with opinion.